DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, 14-15, and 17-18 are objected to because of the following informalities:
Regarding claim 1, a period is missing at the end of the claim.
Regarding claim 13, line 3 currently reads “implanting the implantable biosensor in a subject”, however, it appears it should read --implanting the implantable biosensor in the subject-- (emphasis added).
Regarding claim 14, line 5 currently reads “implanting an implantable biosensor in a subject”, however, it appears it should read --implanting the implantable biosensor in the subject-- (emphasis added).
Regarding claim 14, line 20 currently reads “insulin concentrations”, however, it appears it should read --the insulin concentrations--.
Regarding claim 15, line 4 currently reads “the insulin concentration”, however, it appears it should read --the insulin concentrations--.
Regarding claim 17, line 2 currently reads “insulin concentration”, however, it appears it should read --the insulin concentrations--.
Regarding claim 18, lines 3-4 currently read “converts the electrical current to insulin concentration, and optionally displays or records the insulin concentration”, however, it appears it should read --converts the electrical current to the insulin concentrations, and optionally displays or records the insulin concentrations--.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f) interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “and where upon subcutaneous implantation in a subject, the various thicknesses of biodegradable gelatin coating degrade at different rates over a period of 1 week to 6 months thereby exposing the insulin-specific antibodies at varying time points” in lines 12-15 which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 2-13 are rejected by virtue of their dependence from claim 1.
Regarding claim 2, the claim recites “the insulin concentration” in line 4 in which there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the claim recites “optionally records electrical current from the implantable biosensor” in lines 1-2 and “optionally displays or records the insulin concentration” in line 3.  These recitations render the claim indefinite since it is not clear whether these limitations following the term “optionally” are part of the claimed invention. Further, it is not clear whether the limitations following the term “optionally” are different if the limitations are included or excluded.
Regarding claim 6, the claim recites “or other signals” in line 2, which renders the claim indefinite. The claim includes elements not actually disclosed (those encompassed by “or other signals”), thereby rendering the scope of the claim unascertainable. For example, page 9, line 24 of the specification, filed 10/27/2021, discloses other signaling schemes, but the specification does not disclose what the other signaling schemes are.
Regarding claim 13, the claim recites “the antibody binding site” in line 5, in which there is insufficient antecedent basis for this limitation in the claim.  Also, the relationship between this binding site and the antibodies immobilized on a surface of the at least one working electrode of claim 1 is not clear.  Are they related?
Regarding claim 14, the claim recites “the antibody binding site” in line 19, in which there is insufficient antecedent basis for this limitation in the claim.  Also, the relationship between this binding site and the antibodies immobilized on a surface of the at least one working electrode of lines 10-11  is not clear.  Are they related?
Claims 15-20 are rejected by virtue of their dependence from claim 14.
Regarding claim 18, the claim recites “optionally records electrical current from the implantable biosensor” in lines 1-2 and “optionally displays or records the insulin concentration” in line 3.  These recitations render the claim indefinite since it is not clear whether these limitations following the term “optionally” are part of the claimed invention. Further, it is not clear whether the limitations following the term “optionally” are different if the limitations are included or excluded.
Regarding claim 19, the claim recites “or other signals” in line 2-3, which renders the claim indefinite. The claim includes elements not actually disclosed (those encompassed by “or other signals”), thereby rendering the scope of the claim unascertainable. For example, page 9, line 24 of the specification, filed 10/27/2021, discloses other signaling schemes, but the specification does not disclose what the other signaling schemes are.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-14, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,185,263, hereinafter referred to as ‘263, in view of Pesantez et al. (Pub. No. US 2014/0163346), hereinafter referred to as Pesantez.
Regarding claims 1 and 8-14 of the instant application, claims 1-6 of ‘263 recite all of the claimed limitations except for the implantable biosensor is operably linked to an external device and a power source, and the external device comprises a microcontroller or a microcomputer-based system capable of communicating with the implantable biosensor. Pesantez teaches of an implantable biosensor that includes an external device comprising a microcontroller for communicating with the biosensor (Fig. 3, element 200, para. [0081]) and a power source (Fig. 11, element 300, para. [0038], and para. [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method (claims 1 and 8-14 of the instant application) to incorporate an external device and a power source to communicate with the implantable biosensor. Pesantez teaches that a potentiostat can be used to apply a voltage to the biosensor to measure a current (para. [0073]) and an external device with a processor can be used to measure and record the measured current values in order to graphically display the measurements (para. [0074-0075]). 
Regarding claims 3 and 16 of the instant application, claims 1 and 6 of ‘263 recite all of the claimed limitations except for wherein the power source comprises one or more batteries. Pesantez teaches the characteristic monitor can be powered by batteries (Fig. 3, element 110, and para. [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source to explicitly be batteries. One of ordinary skill in the art would recognize that batteries would allow for the characteristic monitor to be more portable. 
Regarding claims 4, 6-7, 17, and 19-20 of the instant application, claims 1 and 6 of ‘263 recite all of the claimed limitations except for wherein the external device comprises a display for displaying insulin concentrations; the implantable biosensor communicates with the external device using electromagnetic, optical, radio frequency, digital, analog, or other signals; and wherein the communication is transmitted via a wired or wireless connection. Pesantez teaches a subcutaneous sensor can be coupled to a display and a monitor (Fig. 3, element 200, 214) via wired or wireless connection to display a user’s condition in response to signals derived from the sensor electrodes (para. [0076-0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system (claims 4, 6-7, 17, and 19-20) of the instant application to include a display and monitor that is connected to the subcutaneous sensor. Pesantez teaches that by wire/wirelessly coupling a display and monitor with a sensor, the user is able to monitor their condition based on signals derived by the sensor electrodes (para. [0076]). 
Claims 2, 5, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,185,263, hereinafter referred to as ‘263, in view of Pesantez et al. (Pub. No. US 2014/0163346), hereinafter referred to as Pesantez, and Jason Davis (Pub. No. US 2015/0177180), hereinafter referred to as Davis.
Regarding claims 2, 5, 15, and 18 of the instant application, claims 1 and 6 of ‘263 recite all of the claimed limitations except for wherein electrical current is measured by the implantable biosensor; the electrical current is transmitted to the external device, the external device converts the electrical current into an impedance value; and the impedance value is used to calculate the insulin concentration using a calibration curve. Davis teaches of an electrode system for the detection of insulin (Abstract). Davis further teaches of detecting a concentration of insulin using the electrochemical impedance spectroscopy technique to obtain impedance data, and using a calibration step to obtain a concentration of insulin (para. [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method (claims 2, 5, 15, and 18 of the instant application) to incorporate electrochemical impedance spectroscopy and a calibration technique to obtain an insulin concentration, to obtain the predictable results of obtaining insulin data as taught by Davis (para. [0064]).
Prior Art Analysis
There are no prior art rejections, aside from the double patenting rejections above. The prior art made of record includes Shah et al. (Pub. No. US 2006/0076236), hereinafter referred to as Shah, Jason Davis (Pub. No. US 2015/0177180), hereinafter referred to as Davis, and the NPL to Saum et al. (“Use of substrate coated electrodes …”), hereinafter referred to as Saum.
Shah teaches an implantable biosensor array with a biodegradable membrane (para. [0044] and para. [0100]), Davis teaches an electrode for the electrochemical detection of a biological target species, specifically with insulin immobilized on the surface of the electrode (para. [0122]), and Saum teaches a gelatin coating that degrades for the detection of an enzyme (pg. 513, “2.3 Coating the electrodes”). 
However, the prior art made of record does not disclose, teach, or reasonably suggest upon subcutaneous implantation in a subject, the various thickness of biodegradable gelatin coating degrades exposing the insulin-specific antibodies at varying time points. Further, the prior art does not disclose, teach, or reasonably suggest, the rate of degradation being different rates over a period of 1 week to 6 months.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791